Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 6,
2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00307-CV


               SDI KINGWOOD HOLDINGS, LLC, Appellant

                                        V.

             RACHAEL'S GIFTS NORTHEAST, LLC, Appellee

                     On Appeal from the 189th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-25084


                          MEMORANDUM OPINION

      This is an appeal from an order signed May 25, 2021. On June 15, 2021,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                                   PER CURIAM

Panel consists of Justices Bourliot, Poissant and Wilson.